DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action.  Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on February 5th, 2021 has been entered.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on February 5th, 2021 has been entered.

Response to Arguments
No arguments were field in the February 5th, 2021 filing.
The pending claims are 9, 11 – 13, and 15 – 16.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged (CON of US Application 13/381,538 which claims benefit of US Provisional Application 61/222,177 filed on July 1st, 2009).
	The Examiner for search and consideration purposes uses the date July 1st, 2009.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 5th, 2021 and February 12th, 2021 was filed before the mailing date of the Notice of Allowance (this Office Action).  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.
The information disclosure statement (IDS) submitted on December 1st, 2020 was filed before the mailing date of the Notice of Allowance (mailed December 5th, 2021).  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.
The information disclosure statement (IDS) submitted on November 8th, 2017 was filed before the mailing date of the First Action on the Merits (mailed April 5th, 2018).  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Due to the excessively lengthy Information Disclosure Statement submitted by applicant, the examiner has given only a cursory review of the listed references.  In accordance with MPEP 609.04(a), applicant is encouraged to provide a concise explanation of why the information is being submitted and how it is understood to be relevant. Concise explanations (especially those which point out the relevant pages and lines) are helpful to the Office, particularly where documents are lengthy and complex and applicant is aware of a section that is highly relevant to patentability or where a large number of documents are submitted and applicant is aware that one or more are highly relevant to patentability.  Applicant is required to comply with this statement for any non-English language documents.  See 37 CFR § 1.56 Duty to Disclose Information Material to Patentability.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s Representative on March 12th, 2021 (see attached Interview Summary).
The application has been amended as follows: 
Note: The Examiner only enters claims which has been amended and omits previously presented claims in the interest of brevity.
Regarding claim 9)
Claim 9) (Currently Amended) A video decoder, comprising at least a memory and one or more processors, wherein the one or more processors are configured to:
decode picture data for at least a large block in a picture by determining that intra prediction is to be performed for the at least a large block, wherein the at least a large block has a large block size greater than a basic coding unit size, the large block size being one of 32x32 and 64x64 and the basic coding unit size being 16x16, wherein the intra prediction is signaled for the at least a large block and the one or more processors are configured to:
decode a binary split signaling syntax element specifying whether the large block is further split into four equally sized sub-blocks;
decode an intra prediction mode for said large block in the case where said binary split signaling syntax element specifies the large block is not further split;
otherwise in the case where said binary split signaling syntax element specifies the large block is further split:
decode for each sub-block, in the case where said sub-block is 32x32, a binary split signaling syntax element specifying whether said 32x32 sub-block is further split into four equally basic coding unit sized blocks and decode an intra prediction mode for said 32x32 sub-block in the case where said binary split signaling syntax element specifies said 32x32 sub-block is not further split; and
16, a single spatial intra partition type, the single spatial intra partition type being determinable from among a plurality of spatial intra partition types, wherein the single spatial intra partition type selected from the plurality of spatial intra partition types comprises at least (1) a single intra prediction type for the basic coding unit size which does not use a most probable intra prediction mode and (2) a single intra prediction type indicating the most probable intra prediction mode for the basic coding unit size.

Regarding claim 13)
Claim 13) (Currently Amended) A video encoder, comprising at least a memory and one or more processors, wherein the one or more processors are configured to:
encode picture data for at least a large block in a picture by determining that intra prediction is to be performed for the at least a large block, wherein the at least a large block has a large block size greater than a basic coding unit size, the large block size being one of 32x32 and 64x64 and the basic coding unit size being 16x16, wherein the intra prediction is signaled for the at least a large block and the one or more processors are configured to:
encode a binary split signaling syntax element specifying whether the large block is further split into four equally sized sub-blocks;
encode an intra prediction mode for said large block in the case where said binary split signaling syntax element specifies the large block is not further split;
otherwise in the case where said binary split signaling syntax element specifies the large block is further split:
encode for each sub-block, in the case where said sub-block is 32x32, a binary split signaling syntax element specifying whether said 32x32 sub-block is further split into four equally basic coding unit sized blocks and encode an intra prediction mode for said 32x32 sub-block in the case where said binary split signaling syntax element specifies said 32x32 sub-block is not further split; and
encode for each sub-block, in the case where said sub-block is 16x16, a single spatial intra partition type, the single spatial intra partition type being determinable from among a plurality of spatial intra partition types, wherein the single spatial intra partition type selected from the plurality of spatial intra partition types comprises at least (1) a single intra prediction type for the basic coding unit size which does not use a most probable intra prediction mode and (2) a single intra prediction type indicating the most probable intra prediction mode for the basic coding unit size.

Allowable Subject Matter
Claims 9, 11 – 13, and 15 – 16 are allowed.

The following is an examiner’s statement of reasons for allowance: Claim 9 is taken as the representative claim.  In the IDS submissions of February 5th, 2021 and February 12th, 2021 contained Chiang, et al.(US Patent #6,084,908 referred to as “Chiang” throughout) in which Figures 3 – 5 and 9 render obvious quadtree partitioning of blocks and indicating if the partitions were further divided or not (e.g. a 32 x 32 block into four 16 x 16 blocks).  Chiang in Column 5 lines 39 – 60 rendered obvious the use of quadtree partition for blocks as large as 256 x 256 down to 4 x 4 which would have rendered obvious expanding the teachings of Park (e.g. Park Pages 33 – 35) in view of Chen (Chen taught partitioning 32 x 32 blocks into 16 x 16 blocks).
Claim 9 as amended recites a novel signaling of intra partitions to combine MPM signaling with the intra block size to use (e.g. see Table 2 and Specification Pages 14 – 15 from the Original Disclosure).  The quadtree now must account for Intra partition types which signal if the intra MPM was used or not (Table 2 of the Original Disclosure uses the DC mode as the MPM).  Chen does not incorporate MPM signaling into the intra partition modes.  Park while teaching using left and above neighboring intra modes to signal the intra mode to the current blocks, does not signal partition information to include the MPM indication as in the present invention.

The Examiner in the Conclusion section cites relevant pertinent art found in updated search including Interference Search.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Park, et al. (US Patent #10,455,248 B2 referred to as “Park 48” throughout) teaches quadtree partitioning in Figures 12 – 13 and using neighboring blocks to derive intra modes [Figures 6 – 9], but lacks related the MPM indication as in the present invention in the macroblock type determination.  Park, et al. (US Patent #9,113,168 B2 referred to as “Park ‘68” throughout) teaches the use of MPM intra prediction techniques in partitioning of blocks, but does not include in the partition type the MPM indication when intra coding techniques are used.

Reference found in previous Interference Search: Boon, et al. (US PG PUB 2009/0232206 A1 referred to as “Boon” throughout) in Figures 3 – 4, and 8 – 9 and seeing claim 16; Ye, et al. (US Patent #8,483,285 B2 referred to as “Ye” throughout) in Figures 3 – 4 and Claim 33.
References previously recited against the claims: Park, et al. (WO 2009/028922 A2 referred to as “Park” throughout) [Cited in Applicant’s November 8th, 2017 IDS (Foreign Patent Document #17); Chen, et al. (US PG PUB 2010/0086029 A1 referred to as “Chen” throughout in which citations will come from US Provisional Applications 61/166,631 (referred to as “Chen ‘631” throughout) and 61/144,357 (referred to as “Chen ‘631” throughout)) [The US PG PUB is cited in Applicant’s November 8th, 2017 IDS as US PG PUB item #10 – The Examiner will cite from the US Provisional References where “Chen” refers to the collective of “Chen ‘631” and “Chen ‘357”]; Moriya, et al. (US PG PUB 2008/0123947 A1 referred to as “Moriya” throughout) [Cited in Applicant’s November 8th, 2017 IDS as US PG PUB item #7].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tyler W Sullivan whose telephone number is (571)270-5684.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TYLER W. SULLIVAN/             Primary Examiner, Art Unit 2487